[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT #119
The plaintiffs claim in their complaint that the plaintiff Barry Friedfeld sustained injury as a result of a defective product manufactured by the defendant. The plaintiff Judith Friedfeld as wife of the plaintiff Barry Friedfeld claims damages by way of a loss of consortium.
The defendant has filed this Motion for Summary Judgment claiming in essence that the defendant has no duty to warn the plaintiff as to the hazards involved in using the product because of his admitted familiarity with the product and the warnings furnished by the defendant-manufacturer were more than sufficient to prevent the occurrence which gave rise to the plaintiffs' injuries. The plaintiff claims deficiencies in the warning and submits in opposition to the defendant's claim an engineers report setting forth such shortcomings.
Questions regarding the existence of a causal link classically are reserved for determination by the trier of fact.Sharp v. Wyatt. Inc., 31 Conn. App. 835. Battistoni v.Weathering Products, Inc., 41 Conn. App. 555, 563. See alsoChampagne v. Raybestos-Manhattan, 212 Conn. 509.
The presence of appropriate warnings and their adequacy and the proximate relationship of the plaintiffs' injuries are matters best resolved by the jury.
Accordingly, the Motion for Summary Judgment is denied.
George W. Ripley, Judge